DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-5, 7-9, 11, 13-14, 16, and 20 are amended.
Claims 6 and 19 are canceled.
Claims 1-5, 7-18, and 20 are pending and hereby deemed allowable for the reasons set forth herein. 
ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-18, and 20 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A device for calibrating a radar or an antenna, said device being configured to be embedded on an aerial vehicle, the device being configured to receive at least one electromagnetic signal, the device comprising: 

a processor and memory circuitry, wherein the aerial vehicle is configured to move along a plurality of different positions relative to said at least one radar or antenna, wherein, for each given position of the plurality of different positions: 

the device is configured to delay said at least one electromagnetic signal to simulate a virtual range of the device or of the aerial vehicle with respect to said at least one radar or antenna, said virtual range being different from an actual range of the device or of the aerial vehicle located at said given position with respect to said at least one radar or antenna, and Docket No. STEINMETZ1 Appln. No. 16/233,977 
Amdt. dated April 27, 2021
wherein the processor and memory circuitry is configured to perform a modulation of said at least one electromagnetic signal before its back transmission to simulate a virtual radial velocity of the device or of the aerial vehicle which is different from an actual radial velocity of the device or of the aerial vehicle,
 
wherein the actual radial velocity is equal to or below a velocity threshold for which said at least one radar or antenna does not detect a target, 

wherein the virtual radial velocity is higher than the velocity threshold, thereby enabling detection of the device or of the aerial vehicle by said at least one radar or antenna, 

wherein the device is configured to provide said at least one electromagnetic signal after said delay and said modulation to an emitter for its back transmission, thereby obtaining at least one transmitted electromagnetic signal, and 

wherein said at least one transmitted electromagnetic signal, which simulates a virtual range of the device or of the aerial vehicle with respect to said at least one radar or antenna and a virtual radial velocity of the device or of the aerial vehicle, is usable to calibrate said at least one radar or antenna. 
(emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Glass et al. (US 2020/0371206, “GLASS”) discloses a method and system for simulating the trajectory of a radar target for testing and calibration.  However GLASS, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Cho (US 2015/0035697, “CHO”) discloses a similar radar calibration system using a target simulator in conjunction with a signal delay mechanism to project a long-distance target.  However, like GLASS, CHO, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Sarafian (US 2009/0058715, “SARAFIAN”) discloses a method and system for generating virtual radar targets by manipulating a signal delay, a Doppler shift frequency, and the received signal power.  However, like GLASS and CHO, SARAFIAN, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 16 encompasses the same or substantially the same scope as claim 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648